WHEELER, District Judge.
This importation is an acid prepared from coal tar, used in making coal-tar colors. By paragraph 19 of the tariff act of 1890, “all preparations of coal tar, not colors or dyes, not specially provided for,” were made subject to a duty; and by paragraph 473 “acids used for medicinal, chemical, or manufacturing purposes” were free. If this acid had not been a preparation of coal tar, it would have been free. But it is not with colors and dyes in the specific exception of paragraph 19, nor specially provided for as a preparation of coal tar elsewhere, or more specially included among acids than it is there among coal-tar preparations. The wording of paragraph 19 seems to imply that, exceptions of preparations of coal tar elsewhere would be made quite plain. Decision affirmed.